FILED
                            NOT FOR PUBLICATION                             JUL 06 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: G. GREGORY                     No. 08-55235
WILLIAMS,
                                                 D.C. No. CV-07-02879-ABC
               Debtor,

                                                 MEMORANDUM *
 G. GREGORY WILLIAMS,

               Appellant,

  v.

FRANKLIN TOWERS HOMEOWNERS
ASSOCIATION INC., a California
Incorporated Association; et al.,

               Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      G. Gregory Williams, a Chapter 13 debtor, appeals pro se from the district

court’s order (1) affirming the bankruptcy court’s denial of a damages claim that

had been remanded by the Ninth Circuit Bankruptcy Appellate Panel (“BAP”);

(2) reversing in part and affirming in part the bankruptcy court’s dismissal of

Williams’ adversary complaint; and (3) affirming the bankruptcy court’s denial of

Williams’ Federal Rule of Civil Procedure 60(b)(1) motion. We have jurisdiction

under 28 U.S.C. § 158(d). We review de novo the district court’s decision on

appeal from a bankruptcy court. Mantz v. Cal. State Bd. of Equalization (In re

Mantz), 343 F.3d 1207, 1211 (9th Cir. 2003). We may affirm on any ground

supported by the record. Leavitt v. Soto (In re Leavitt), 171 F.3d 1219, 1223 (9th

Cir. 1999). We affirm.

      The bankruptcy court correctly denied Williams’ request for damages for

violation of the automatic stay because the stay was retroactively annulled.

      In dismissing the adversary proceeding for lack of jurisdiction, it is not clear

whether the bankruptcy court recognized that it retained discretionary subject

matter jurisdiction over that proceeding. See Fernandez v. GE Capital Mortgage

Servs., Inc. (In re Fernandez), 227 B.R. 174, 179 (B.A.P. 9th Cir. 1998).

However, because damages for violation of the automatic stay are not available, we

affirm the dismissal of Williams’ adversary proceeding section 362(h) claim.


                                          2                                       08-55235
      The record does not demonstrate that the bankruptcy court considered

whether jurisdiction exists or is warranted over the state-law claims Williams

raised in the adversary proceeding. Therefore, the district court properly remanded

to the bankruptcy court for consideration of this issue in the first instance.

      The bankruptcy court did not abuse its discretion in denying Williams’

Federal Rule of Civil Procedure 60(b)(1) motion because Williams did not present

any evidence or argument demonstrating that the bankruptcy court’s denial of the

remanded claim for damages was the result of “mistake, inadvertence, surprise or

excusable neglect.” Fed. R. Civ. P. 60(b)(1); Hammer v. Drago (In re Hammer),

940 F.2d 524, 525 (9th Cir. 1991) (setting forth standard of review).

      We reject Williams’ remaining contentions.

      AFFIRMED.




                                           3                                     08-55235